Citation Nr: 1033435	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  06-26 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for chronic lymphocytic 
lymphoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to January 
1969.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada, which, inter alia, denied the Veteran's August 2004 claim 
for entitlement to service connection for chronic lymphocytic 
lymphoma.

In November 2009, the Board remanded this claim to the RO for 
additional development, in order to have the Veteran scheduled 
for a hearing before the Board.  

In May 2010, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge at the RO (Travel Board hearing).  
A copy of this transcript is associated with the record.

The case has been returned to the Board for further appellate 
consideration.
The Board notes that additional documents were submitted after 
the issuance of the January 2010 supplemental statement of the 
case.  The submission of such evidence was accompanied by a 
waiver of RO consideration dated May 2010.  
38 C.F.R. § 20.1304(c) (2009).


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam.

2.  Chronic lymphocytic lymphoma is not shown to be related to 
the Veteran's military service or to any incident therein.




CONCLUSION OF LAW

Chronic lymphocytic lymphoma was not incurred in or aggravated by 
active military service, and may not be presumed to have been so 
incurred, including as a result of claimed exposure to herbicides 
during service.  38 U.S.C.A. §§ 101(16), 101(23), 101(24), 1101, 
1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2002
& Supp. 2009); 38 C.F.R. §§ 3.2, 3.102, 3.159, 3.303, 3.307, 
3.309, 3.313 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist the Veteran

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a duty 
to notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R.
§ 3.159.  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  See 
38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Letters dated October 2004 and January 2005, provided to the 
Veteran before the April 2005 rating decision, satisfied VA's 
duty to notify under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159, since they informed the Veteran 
of what evidence was needed to establish his claim, what VA would 
do and had done, and what evidence he should provide.  The letter 
also informed the Veteran that it was his responsibility to help 
VA obtain medical evidence or other non-government records 
necessary to support his claim.

During the pendency of this appeal, the Court issued a decision 
in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim, including the degree of disability and the 
effective date of an award.  The Veteran was provided with such 
notice in April 2006.  In this regard, after initially providing 
VA notice, followed by subsequent Dingess notice in April 2006, 
the RO readjudicated the claim in a statement of the case in 
August 2006.  Thus, the timing defect in the notice has been 
rectified.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. 
Cir. 2007) (Mayfield IV) (holding that a statement of the case 
(SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable due 
process and notification requirements if adequate VCAA notice is 
provided prior to the SOC or SSOC).  In addition, the Veteran has 
never alleged how a timing error prevented him from meaningfully 
participating in the adjudication of his claim.  As such, the 
Veteran has not established prejudicial error in the timing of 
VCAA notice.  See Shinseki v. Sanders and Simmons, 129 S. Ct. 
1696 (2009).

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  The Board, in November 2009, 
instructed the AOJ to schedule the Veteran for a Board hearing at 
the RO.  The Board finds that the AOJ has complied with this 
instruction.  The Veteran's Board hearing was held in May 2010.

With respect to VA's duty to assist, the RO has obtained, or made 
reasonable attempts to obtain, all relevant evidence identified 
by the Veteran.  The Veteran's service personnel records, service 
treatment records, VA treatment records, and Social Security 
Administration (SSA) records have been obtained.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to the 
Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A.



Laws and Regulations Pertaining to Service Connection

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval, or air service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.1(k), 3.303(a).  In order to prevail in a claim for service 
connection there must be medical evidence of a current disability 
as established by a medical diagnosis; incurrence or aggravation 
of a disease or injury in service, established by lay or medical 
evidence; and a nexus between the in-service injury or disease 
and the current disability, established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Further, if a condition noted during 
service is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  See 38
C.F.R. § 3.303(b).

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a combination 
of manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  Subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, shows 
that a Veteran had a chronic condition in service, or during an 
applicable presumptive period, and that he still has the same 
chronic condition.  Groves v. Peake, 524 F.3d 1306, 1309-1310 
(2008).  See also 38 C.F.R. § 3.303(b).

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, then chronic lymphocytic 
leukemia shall be service-connected if the requirements of 
38 C.F.R. § 3.307(a)(6) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  38 C.F.R. § 3.309(e).

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962 and ending on May 7, 1975, shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that service.  
38 C.F.R. § 3.307(a)(6)(iii).

Service in Vietnam during the Vietnam Era together with the 
development of non-Hodgkin's lymphoma manifested subsequent to 
such service is sufficient to establish service connection for 
that disease.  38 C.F.R. § 3.313.  The Vietnam Era is defined as 
the period beginning on February 28, 1961, and ending on May 7, 
1975, inclusive, in the case of a Veteran who served in the 
Republic of Vietnam during that period; and the period beginning 
on August 5, 1964, and ending on May 7, 1975, inclusive, in all 
other cases.  38 C.F.R. § 3.2(f).

Analysis: Service Connection for Chronic Lymphocytic Lymphoma

The Veteran contends in his August 2004 claim that he incurred 
small lymphocytic lymphoma in June 1969, and that he has been 
treated for it since September 2002.

In his March 2006 notice of disagreement, the Veteran asserted 
that he was stationed at Clark Air Force Base (AFB) as a Crew 
Chief on a C-130 aircraft for 18 months, during which time he was 
deployed on 4 separate 3-month assignments to Saigon, Vietnam.  
The Veteran reported that these assignments were part of the 
responsibilities of a Crew Chief, and that he has photographs of 
his time in Vietnam.  The Veteran further reported that he had 
"attached a copy of a document that was filed for disability 
after my medical evacuation from Saigon.  This evac was due to my 
left knee being torn, as well as my right wrist being broken.  
This occurred when a tire was damaged due to a rocket attack 
while I was in the wheel well performing a pre flight 
inspection."

At a VA Compensation and Pension (C&P) examination for another 
disorder in April 2007, the Veteran reported that he had served 
in Vietnam for one year.

In a May 2007 letter, the Veteran stated that "my unit should 
have records of TDY [Temporary Duty assignment] Trips to Vietnam.  
I am requesting that the VARO obtain all unit records in support 
of my claim.  I was a crew chief for a C-130 for Military Air 
Command."

At his May 2010 hearing before the Board, the Veteran asserted 
that he was a Crew Chief on a C-130 aircraft, and had three 
Assistant Crew Chiefs.  Id. at p. 5.  He reported that "all of 
the airplanes at Clark Air Force Base, the C-130s, did temporary 
duty assignments in Tan Son Nhut...right near...Saigon."  Id. at p. 
5.  The Veteran further stated that "I've been physically on the 
ground in Vietnam and I've been under fire on the ground in 
Vietnam."  Id. at p. 5.  The Veteran stated that "if you were 
to look at the flight records of my airplane, you'll find that we 
were [in Vietnam] all the time."  Id. at p. 6.  The Veteran 
identified his airplane as being a MAC C-130 in the 62nd 
Squadron, and stated that "you were not in the 62nd Squadron 
without being in [Vietnam]....[T]he whole purpose was to be in the 
Philippines and do regular assignment in Vietnam."  Id. at pp. 
6-7.  The Veteran also stated that, three or four months before 
he left service, he was involved in an incident with the Military 
Police at the post-exchange (PX) in Saigon, although he was not 
charged with a crime or given an Article 15.  Id. at pp. 7-9.  
The Veteran asserted that when he flew into Vietnam, he normally 
stayed there for "60 day periods."  Id. at p. 11.  He also 
noted that he spent approximately 18 months assigned to the 
Philippines, in "90 day cycles," but had "10 months of actual 
in-country time."  Id. at pp. 11-12.  With respect to his living 
conditions in Tan Son Nhut, Vietnam, the Veteran alleged that "I 
was living in a trailer which was a flight crew trailer so I 
wasn't necessarily in the barracks the full time.  But you go to 
the plane every morning, you supervise different maintenance 
crews, you'd...be the one that was responsible to get the plane 
flight worthy as fast as you can."  Id. at p. 13.  The Veteran 
explained that he was first diagnosed with lymphoma approximately 
5 or 6 years previously-meaning 2004 or 2005-and that it was in 
partial remission.  Id. at p. 13.

The Veteran also submitted 13 color photographs in May 2010, 
which he states are pictures taken of and by him in Vietnam.  The 
photographs alone do not contain sufficient corroborating indicia 
to demonstrate that they were taken by or of the Veteran in 
Vietnam during his service.

The Veteran's service treatment records show no evidence of 
complaints, diagnoses, or treatment of chronic lymphocytic 
lymphoma, and no evidence of exposure to herbicides.  A clinician 
found that the Veteran's vascular system and skin and lymphatics 
were normal on clinical evaluation in his December 1968 
separation examination.

The Veteran's Department of Defense (DD) Form 214 and service 
personnel records show no evidence of service in Vietnam or 
exposure to herbicides.  His DD Form 214 indicates that he had 10 
months and 24 days of foreign and/or sea service.  It also 
indicates that the Veteran was awarded the DNSM (likely a 
typographic juxtaposition of the NDSM, the National Defense 
Service Metal, which is listed elsewhere in his service personnel 
records), and the SAEMR (Small Arms Expert Marksmanship Ribbon).  
His service personnel records indicate that he was stationed at 
Clark Air Force Base (AFB) in the Philippines from July 1967 to 
June 1968, and that he supervised three men in his capacity as a 
Crew Chief of C-130B Aircraft Maintenance Mechanics in the 773rd 
Tactical Airlift Squadron.  They also indicate that he was 
"required to participate frequently and regularly in aerial 
flights, effective 1 Feb 68 thru 30 Jun 68," although there is 
no evidence that those flights were either to or from Vietnam.

VA clinicians diagnosed the Veteran with chronic lymphocytic 
lymphoma in October 2002.  The Veteran's SSA records include a 
diagnosis of lymphoma, stage IV, as of May 2003.  The Veteran 
also has VA treatment records showing diagnoses of non-Hodgkin's 
lymphoma dated February 2007, August 2008, January 2009, and July 
2009.  At no time has any clinician related the Veteran's 
lymphoma to herbicide exposure, or to his time in service.

The Veteran is not competent to determine that his chronic 
lymphocytic lymphoma is related to service.  He is competent to 
observe that he served in Vietnam, and was exposed to herbicides.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994) ("Competent lay 
evidence" is evidence provided by a person who has personal 
knowledge derived from his own senses); 38 C.F.R. § 3.159(a)(2) 
("Competent lay evidence" is any evidence not requiring that 
the proponent have specialized education, training or experience, 
but is provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.)

In addition to evaluating competence, the Board has a duty to 
assess the credibility of the evidence of record.  Smith v. 
Derwinski, 1 Vet. App. 235, 237-38 (1991); Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  Although the Board cannot determine 
that lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence of the in-
service event-see Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(2006)-the Board may discount the credibility of evidence in 
light of its own inherent characteristics and its relationship to 
other items of evidence.  See Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

The Board finds that the credibility of the Veteran's statement 
that he served in Vietnam or was exposed to herbicides is 
outweighed by the evidence of record to the contrary.  As noted 
above, the Veteran's DD Form 214, service personnel records, and 
service treatment records show no evidence of service in Vietnam, 
and no indication of exposure to herbicides.  Furthermore, the 
National Personnel Records Center (NPRC) determined in October 
2004 that "There is no evidence in this Veteran's file to 
substantiate any service in the Republic of Vietnam."  The Board 
declines to find, on the basis of the Veteran's testimony and 
photographs, that the service departments neglected to list, or 
otherwise excluded, all evidence of Vietnam service and exposure 
to herbicides from his records.

Because the Veteran did not serve in Vietnam, he is ineligible 
for service connection for chronic lymphocytic lymphoma on the 
presumptive basis articulated in 38 C.F.R. § 3.313.

Because the Veteran did not serve in Vietnam, and was not exposed 
to an herbicide agent in service, he is ineligible for service 
connection for chronic lymphocytic lymphoma on the presumptive 
basis articulated in 38 C.F.R. § 3.307(a)(6), 3.309(e).

The Board further finds that the conditions for service 
connection for chronic lymphocytic lymphoma on a nonpresumptive 
basis are not met.  There is no evidence that the Veteran was 
diagnosed with that condition in service, and there is no 
competent medical evidence of record linking his current 
diagnosis of chronic lymphocytic lymphoma to his service.  
38 C.F.R. § 3.303.

Pursuant to 38 C.F.R. § 3.159(c)(4), a medical examination or 
medical opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence to 
decide the claim, but: (A) Contains competent lay or medical 
evidence of a currently diagnosed disability or persistent or 
recurrent symptoms of disability; (B) Establishes that the 
Veteran suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in § 3.309, 
§ 3.313, § 3.316, and § 3.317 manifesting during an applicable 
presumptive period provided the claimant has the required service 
or triggering event to qualify for that presumption; and (C) 
Indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability.  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA is not 
required to provide an examination based on a conclusory 
generalized lay statement, because that would eliminate the 
carefully drafted statutory standards governing the provision of 
medical examinations.  Waters v. Shinseki, 601 F.3d 1274 (Fed. 
Cir. 2010).  No medical examination is necessary in this case 
because the information and evidence of record does not establish 
that the Veteran suffered an event, injury or disease in service, 
and does not indicate that the claimed disability or symptoms may 
be associated with any such event, injury, or disease.

The preponderance of the evidence is against the award of service 
connection for the Veteran's chronic lymphocytic lymphoma; it 
follows that the benefit of the doubt doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).  As such, the Veteran's claim is 
denied.


ORDER

Service connection for chronic lymphocytic lymphoma is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


